MEXCO ENERGY CORPORATION P. O. BOX 10502 MIDLAND, TX79702-7502 (432) 682-1119 PHONE American Stock Exchange – MXC (432) 682-1123 FAX March 22, 2011 Via EDGAR and Facsimile No.703- 813- 6982 Attention: Mr.Ron Winfrey, Division of Corporation Finance Ethan Horowitz Branch Chief U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-7010 Re: Mexco Energy Corporation Form10-K/A for Fiscal Year Ended March 31, 2010 Filed January31, 2011 Supplemental Response Filed February 22, 2011 File No.001-31785 Dear Mr.Horowitz: In your letter dated March 9, 2011, you requested that we respond to your questions regarding our Form 10-K/A for Fiscal Year Ended March 31, 2010 and our response letter dated February 22, 2011 within 10 business days, or tell you when we would provide a response.The Company respectfully requests additional time to conclude discussions internally and with third parties whose input is required before our response is finalized.The Company expects to file all responses to and furnish all information required by the Comment Letter no later than Wednesday, April 6, 2011. We trust this extension to the deadline is acceptable.Please contact me at (432) 682-1119 if you have any questions or concerns regarding the foregoing. Sincerely, Mexco Energy Corporation /s/ Tammy L. McComic Tammy L. McComic Executive Vice President & Chief Financial Officer tmccomic@sbcglobal.net
